Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on June 30, 2022. Claims 1-6, 12-14 and 17-19 are currently pending. 

Claim Objections
In view of the amendment filed on 6/30/2022 clarifying the language of claim 5 the objections made against claims 5-6 in the office action of 3/31/2022 have been withdrawn. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 6/30/2022 clarifying the language of claims the 112 rejections made against the claims in the office action of 3/31/2022 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 4 recites “further comprising a clutch disposed between the electric motor and the movable unit, the clutch being configured to intermittently transmit the torque of the electric motor to the movable unit” which is confusing since applicant has not positively claimed the movable unit as being of the medical manipulator. Applicant has stated that the moveable unit is not part of the medical manipulator and is not being positively recited within claim 1 as being part of the medical manipulator (see pg. 9 of response filed on 6/30/2022) and then seems to contradict this statement by reciting a clutch disposed between the electric motor and the movable unit, which requires both an electric motor and a movable unit to be positively recited elements of the medical manipulator within claim 1. It is unclear how the clutch can be between a structure that is not currently being positively recited as being part of the medical manipulator within claim 1 as disclosed by applicant (see pg. 9 of response filed on 6/30/2022). Is applicant now claiming that the moveable unit is part of the medical manipulator since applicant has now claimed a clutch between the movable unit and the electric motor of the medical manipulator which would inherently require the medical manipulator to include the movable unit,  clarification is required.  

Allowable Subject Matter
Claims 1-3,5-6, 12-14 and 17-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggests determining that a first condition lasts longer than a specified time, the first condition being that an absolute value of the torque produced by the electric motor detected by the sensor is equal to or greater than a specified first threshold; in response to determining that the first condition lasts longer than the specified time, determining whether that a reduction of the absolute value of the torque occurs; in response to determining that the reduction of the absolute value of the torque occurs, determining that an amount of the reduction of the absolute value of the torque per unit time is equal to or greater than a second threshold; and in response to determining that the amount of the reduction of the absolute value of the torque per unit time is equal to or greater than the second threshold, performing control to avoid the amount of the reduction of the absolute value of the torque per unit time from being equal to or greater than the second threshold, respectively in combination with the other claim limitations. The closest prior art includes 2018/0049816 to Shelton, IV et al. (previously cited) and US 2017/0007336 to Tsuboi et al. (previously cited) which teach limiting torque in a robotic surgical arm but neither teaches or reasonably suggests the specific determining and performing steps of the claim as recited above. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot since the rejections have been withdrawn in view of the claim amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792